Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-18 are pending and under consideration.

Priority
Acknowledgement is made that this application claims priority to foreign applications: EP19206463.2, filed 2019-10-31.
Certified copies of foreign priority applications have been received as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the 12-months overall survival rate" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "wherein the 12-months progression free survival" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "wherein the 12-months overall survival rate" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "wherein the 12-months progression free survival" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "wherein the 12-months overall survival rate" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "wherein the 12-months progression free survival" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "wherein the 12-months overall survival rate" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "wherein the 12-months progression free survival" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
In all the cases, it is not clear whether the recited “overall survival rate” and “progression free survival” are the expected results of “for extending overall survival and/or progression free survival” after combination treatment.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 4-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for extending overall survival and/or progression free survival of hematological cancer patients, comprising administering to said patients a therapeutic combination of MOR00208 and lenalidomide, does not reasonably provide enablement for “a method for extending overall survival and/or progression free survival of hematological cancer patients, said method comprising administering to said patients a therapeutic combination of an anti-CD19 antibody and lenalidomide”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
Claims 1 and 4-12 are drawn to a method for extending overall survival and/or progression free survival of hematological cancer patients, said method comprising administering to said patients a therapeutic combination of an anti-CD19 antibody and lenalidomide.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
Claim 1 encompasses: a broad genus of anti-CD19 antibodies, including known or to be discovered aanti-CD19 antibodies, in combination with lenalidomide for treating all types of hematological cancer.
However, the specification and prior art teach only one antibody: MOR00208 (MOR208) in combination with lenalidomide for treating only one type of hematological cancer (relapsed or refractory diffuse large B-cell lymphoma (RR-DLBCL)). See Examples 1-3.
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
The state of the prior art is such that it involves testing antibodies both in vitro and in vivo to determine which antibody exhibits the desired binding activity/specificity and therapeutic activities, because even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff (Rudikoff et al., Proc Natl Acad Sci USA 1982, 79(6) 1979-1983, Publication Year:1982). Rudikoff teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding. Even if the antibody is limited to antibody which can bind to tumor associated antigens, Riemer (Riemer et al. Mol Immunol, 2005 42(9): 1121-1124, Publication Date: 2005-01-08) teaches that antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms (entire document, particular page 1123, column 1), indicating unpredictability of therapeutic outcomes.
As such, the mere generalized description of antibodies cannot always suffice to describe adequately antibodies that have an inhibitory or therapeutic effect in the absence of in vivo working example, because the skilled artisan could not immediately predict, recognize, or distinguish those antibodies that bind an antigen with desired therapeutic effect from antibodies that bind the antigen but lack desired therapeutic effect. Thus, the prior art teaches the therapeutic effectiveness of an inhibitory antibody for targeting cancer cells is not a certainty, and is determined empirically.
In addition, it is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy See p. 1041, see 1st and 2nd para.  Furthermore, Kaiser (Science, 2006, 313: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Chames et al (“Chames”, British J. of Pharmacology, 2009, 157, 220-233) teaches that there are several challenges to development therapeutic antibodies. These challenges include functional limitations such as inadequate pharmacokinetics, tissue accessibility and impaired interactions with the immune system (Abstract). Additionally, Chames teaches several limitations of therapeutic antibodies such as affinity between the antibody and its antigen, competition with patient’s IgG, and efficiency issues in triggering the immune response (pages 224-225).
The quantity of experimentation needed:
As illustrated above, clearly, the art of using antibody in immunotherapy is not a simple matter of visualizing a desired compound, generating an antigen (i.e. CD19) binding protein, and obtaining a desired therapeutic antibody for monotherapy or combination therapy. 
The factors outlined in In re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In this case, in order to perform the invention over the whole scope claimed with very limited teaching from the specification and prior arts, the skilled person has to test every conceivable anti-CD19 antibody in combination with lenalidomide with every conceivable administration regimen against various hematological cancers, to achieve claimed therapeutic results. See claims 4-12.
Given the numerous unpredictability of antibodies and cancer therapy, the lack of specific guidance and the insufficient in vitro or in vivo working example, undue experimentation would be required of one of skilled in the art to produce the claimed invention from the instant specification alone. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salles (Salles et al. Hematological Oncology, Vol. 37, Issue S2, pages 173-174, Publication Date: 2019-06-12, cited in IDS, PDF file with publication date is attached as a reference), as evidenced by ClinicalTrials.gov archive, History of Changes for Study: NCT02399085, first published December 5, 2017.
Salles teaches that CD19 is an important target for the treatment of B-cell malignancies, including relapsed or refractory diffuse large B-cell lymphoma (R-R DLBCL). MOR208, an Fc-enhanced, humanized, anti-CD19 monoclonal antibody, has shown single agent activity in patients (pts) with R-R B-cell lymphoma. MOR208 combined with lenalidomide (LEN) demonstrated synergistic activity in preclinical models, which formed the basis for the single-arm phase II L-MIND study. See Introduction.
Salles teaches that patients with R/R DLBCL, ineligible for autologous stem cell transplantation, who had received up to 3 prior lines of therapy, including at least one anti-CD20 therapy, and had adequate organ function were eligible. Treatment comprised up to 12, 28-day (d) cycles (C) of MOR208, 12 mg/kg IV, q1w C1–3 (loading dose on d4 of C1), and q2w C4–12 plus LEN 25 mg PO d1–21, C1–12. Pts progression-free after C12 received MOR208 q2w until progression. The primary endpoint was independent review committee (IRC)-assessed overall response rate (ORR) as per Cheson 2007 criteria. Secondary endpoints included investigator (INV)-assessed ORR, as well as overall survival (OS), progression-free survival (PFS), duration of response (DoR), and safety. See Methods.
Salles teaches that recruitment was complete (n=81 pts). At baseline, median age was 72 years (range 41–87), median number of prior therapies was 2 (range 1–4), 23% of pts had early relapse (≤12 months from initial diagnosis), 40% were rituximab-refractory (no response or progression during or within 6 months of a prior rituximab therapy), 42% were refractory to their last therapy, and 52% had an International Prognostic Index (IPI) of 3–5. MOR208 plus LEN therapy was well tolerated, and 58 (72%) pts stayed on a LEN dose of ≥20 mg/day. The most common grade ≥3 treatment-emergent adverse events were neutropenia in 43% of pts, thrombocytopenia in 17%, febrile neutropenia in 12%, anemia in 9%, leukopenia in 7%, and hypokalemia in 6% of pts. Investigator (INV)-assessed complete response (CR) and partial response rates were 33% and 25%, respectively; as a result, ORR was 58% (n=81). IRC-assessed ORR and CR rates were 54% and 32%, respectively (n=76). At a median follow-up of 12 months, the INV-assessed median PFS, OS and DoR (intention-to-treat analysis) were 16.2 months (95% CI: 6.3 months–NR), not reached (95% CI: 18.6 months–NR), and not reached (95% CI: NR–NR), respectively. Thirty-seven (46%) pts were ongoing in the study. See Results.
Salles teaches that the combination of MOR208 and LEN was well tolerated and has shown encouraging activity and long-lasting responses in pts with R-R DLBCL, who have poor prognosis and urgently need effective therapies. Primary analysis results of the study with a recent cut-off (November 30, 2018) and a longer follow-up will be presented at this conference. See Conclusion.
Regarding claims 13-15, 17, and 18, as evidenced by the instant Specification: Tafasitamab", "MOR00208" and "XmAb5574" are used as synonyms to describe the antibody of Table 1. Table 1 provides the amino acid sequences of Tafasitamab. Tafasitamab is described in U.S. patent application Ser. No.12/377,251, which is incorporated by reference in its entirety. U.S. patent application Ser. No. 12/377,251 describes the antibody named 4G7 Hl .52 Hybrid S239D/ 1332E/4G7 Ll.155 (later named MOR00208 and Tafasitamab). Thus, antibody MOR00208 reads on claims 13-18. As evidenced by NCT02399085, MOR00208 is also called MOR208. See page 3, § Assigned Interventions. Thus, the antibody of Salles (MOR208) reads on antibodies of claims 13-15, 17, and 18.
With respect to claims 4-7 and the limitations “wherein the 12-months overall survival rate is 80% or more” (claim 4); “wherein the 12-months progression free survival is 55% or more ”(claim 5); “wherein the 12-months overall survival rate is 55% or more” (claim 6); “wherein the 12-months progression free survival is 35% or more” (claim 7), it is noted that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04. 
Alternatively, if the wherein clause is given patentable weight, given that instant application and the method of the prior art are based on the same clinical trial, comprises the same method steps as claimed in the instant invention, administering MOR208 and lenalidomide to hematological cancer patients, the claimed method is anticipated because the method will inherently be a method of that extending overall survival and/or progression free survival of hematological cancer patients.  See Ex parte Novitski 26 USPQ 2d 1389 (BPAI 1993) and MPEP 2112.02 (I).  
	

Claim(s) 1, 4-8, and 13-18 is/are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skrabek (Skrabek et al. Current Oncology, Vol. 26, Issue 4, pages 253-265, Publication Date: 2019-August, cited in IDS), as evidenced by ClinicalTrials.gov archive, Hisotry of Changes for Study: NCT02399085, first published December 5, 2017.
Skrabek teaches that although most patients with diffuse large B cell lymphoma (DLBCL) will achieve a cure, up to 40% will experience refractory disease after initial treatment, or relapse after a period of remission. See Abstract.
Skrabek teaches that in a phase II randomized trial, lenalidomide showed modest therapeutic activity to R/R DLBCL. The ORR was slightly greater with lenalidomide than with investigator’s choice (27.5% vs. 11.8%), with a median DOR in the lenalidomide group of 17 months. Median PFS was marginally higher in the lenalidomide cohort (PFS: 3.1 months vs. 1.8 months, p = 0.041), with no difference in OS (7.13 months vs. 5.66 months, p = 0.673). Comparing the ABC with the GCB disease subtype, the ORR and median PFS appeared to be higher in patients with ABC DLBCL (45.5% vs. 21.4% and 18.87 months vs. 1.4 months respectively). See page 259, § Lenalidomide.
Skrabek teaches that the Fc-engineered humanized monoclonal MOR208 antibody is directed against the antigen CD19, which is broadly expressed on the surface of B cells. A phase II trial examined the efficacy and safety of MOR208 in 35 patients with R/R DLBCL. Before administration of the study drug, patients who had previously received ASCT must have been at least 4 weeks post-transplant, with full hematologic recovery. Median age in the group was 71 years, 34% of patients had received 3 or more lines of therapy, 69% were refractory to rituximab, and 6% had previously undergone ASCT. The ORR and CR rates were 26% and 6% respectively, with a DOR of 20.1 months. After a median follow-up of 21 months, the median PFS was 2.7 months. See page 260, § MOR28.
Skrabek teaches that an ongoing phase II study is examining the combination of MOR208 and lenalidomide in transplant-ineligible patients with R/R DLBCL. Patients were ineligible for the trial if they had primary refractory disease or an Eastern Cooperative Oncology Group performance status greater than 2, or if they had received more than 3 prior therapies. In 81 evaluable patients, median age was 72 years, 49% had received 2 or more prior lines of therapy, 38% were refractory to rituximab, and 41% were refractory to their last line of therapy. The ORR and CR rates were 58% and 33% respectively. After a median follow-up of 12 months, the DOR and median OS were not reached, and the median PFS was 16.2 months. See page 260, § MOR28 and Lenalidomide. Thus, the combination therapy extended OS and PFS of R/R DLBCL patients.
As evidenced by NCT02399085 and as set forth above, MOR208 reads on antibodies of claims 13-18.
With respect to claims 4-7 and the limitations “wherein the 12-months overall survival rate is 80% or more” (claim 4); “wherein the 12-months progression free survival is 55% or more ”(claim 5); “wherein the 12-months overall survival rate is 55% or more” (claim 6); “wherein the 12-months progression free survival is 35% or more” (claim 7), it is noted that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04. 
Alternatively, if the wherein clause is given patentable weight, given that instant application and the method of the prior art are based on the same clinical trial, comprises the same method steps as claimed in the instant invention, administering MOR208 and lenalidomide to hematological cancer patients, the claimed method is anticipated because the method will inherently be a method of that extending overall survival and/or progression free survival of hematological cancer patients.  See Ex parte Novitski 26 USPQ 2d 1389 (BPAI 1993) and MPEP 2112.02 (I).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skrabek (Skrabek et al. Current Oncology, Vol. 26, Issue 4, pages 253-265, Publication Date: 2019-August, cited in IDS), as applied to claims 1, 4-8, and 13-18 above, and further in view of Liu (Liu et al., Am J Hematol. 94: 604-616, Publication Date:2019-03-11).
It is noted: with respect to claims 9-12 and the limitations “wherein the 12-months overall survival rate is 60% or more” (claim 9); “wherein the 12-months progression free survival is 35% or more ”(claim 10); “wherein the 12-months overall survival rate is 80% or more” (claim 11); “wherein the 12-months progression free survival is 70% or more” (claim 12), it is noted that a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04.
Alternatively, if the wherein clause is given patentable weight, given that instant application and the method of the prior art are based on the same clinical trial, comprises the same method steps as claimed in the instant invention, administering MOR208 and lenalidomide to hematological cancer patients, the claimed method is anticipated because the method will inherently be a method of that extending overall survival and/or progression free survival of hematological cancer patients.  See Ex parte Novitski 26 USPQ 2d 1389 (BPAI 1993) and MPEP 2112.02 (I).  
	Skrabek teaches as set forth above. However, Strabek does not explicitly teach to treat a non-germinal center B-cell type (non-GCB) DLBCL or GCB DLBCL.
Liu teaches that Diffuse large B-cell lymphoma (DLBCL) is the most common type of aggressive non-Hodgkin lymphoma originating from the germinal center, and it represents a heterogeneous group of diseases with variable outcomes that are differentially characterized by clinical features, cell of origin (COO), molecular features, and most recently, frequently recurring mutations. See Abstract-Disease Overview.
Liu teaches that DLBCL patients with non-germinal center B-cell (GCB)-like DLBCL (activated B-cell like and unclassifiable) have a poorer response to up-front chemoimmunotherapy (CI) compared to patients with GCB-like DLBCL. See Abstract-Risk Stratification.
Liu teaches that DLBCL is most commonly classified into GCB DLBCL and non-GCB DLBCL, which comprises ABC DLBCL. See page 605, § 2.1 Cell of origin.
Liu teaches that a small study of 44 patients with available histologic materials found a significantly higher ORR in the non-GCB subtype as determined by the Hans algorithm compared to the GCB subtype (52.9% vs 8.7%, =0.006), with no difference in OS. This led to a phase 2/3 clinical trial of lenalidomide vs investigator's choice in 102 patients with RR DLBCL, with patients stratified by COO as determined by the Hans algorithm.68 The results of this study were recently published, and has also suggested a greater benefit in the non-GCB subtype [ORR (27.5% vs 11.8%) and PFS (13.6 vs 7.8 weeks)] with lenalidomide. See page 608, § 5.1.2 Lenalidomide.
Liu teaches that targeted therapy to DLBCL subtypes will surely be a large part of how to successfully tackle the heterogeneity of RR DLBCL. See page 614, col. 1, para. 1.
Regarding claims 9, 10, 11 and 12, Liu further teaches that in a multicenter phase II trial, 48 patients were treated with oral lenalidomide 25 mg daily on days 1-21 of a 28-day cycle until disease progression or intolerance, and reported a 1-year PFS of 70%. Benefits were observed in all subgroups including GCB and non-GCB disease. See page 610, col. 1, first full paragraph.
	Regarding claims 11 and 12, as set forth above, Skrabek teaches the method of claim 1, it would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the method of Skrabek and to apply the combination therapy to hematological cancer patients with a non-germinal center B-cell type (non-GCB) DLBCL, because non-GCB DLBCL patients have poorer outcome to standard therapy and lenalidomide has good therapeutic activity in non-GCB DLBCL, as taught by Liu. One ordinary skilled in the art would have recognized that the combination therapy comprising lenalidomide would be effective to non-GCB DLBCL. Since Skrabek teaches the method of using the combination to treat DLBCL, one ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop an effective therapy for a population which has poor responses to standard therapy.
Regarding claims 9 and 10, as set forth above, Skrabek teaches the method of claim 1, it would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the method of Skrabek and to apply the combination therapy to hematological cancer patients with a germinal center B-cell type (GCB) DLBCL, because lenalidomide is effective for treatment of GCB DLBCL, as taught by Liu. One ordinary skilled in the art would have recognized that the combination therapy comprising lenalidomide would be effective to GCB DLBCL. Since Skrabek teaches the method of using the combination to treat DLBCL with better efficacy than lenalidomide alone, one ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop a better therapy for GCB DLBCL.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642